IN THE SUPREME COURT OF THE STATE OF DELAWARE

PHILH3 R. SHAWE and SHIRLEY §

SHAWE, § No. 498, 2015
§
Respondents Below, § Court Below—Court of Chancery
Appellants, § of the State of Delaware
§
v. § C.A. Nos. 9700 and 10449-CB
§
ELIZABETH ELTING, §
§
Petitioner Below, §
Appellee. §

Submitted: September 25, 2015
Decided: September 28, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R
This 28th day of September 2015, having considered the notice of
appeal from interlocutory order, the supplemental notice of appeal from

interlocutory order, and the motion to stay pending appeal, it appears to the

Court that:

(l) The respondents-below/appellants, Philip R. Shawe and Shirley
Shawe (“the Shawes”), have petitioned this Court under Supreme Court Rule
42 to accept an appeal ﬁom the Court of Chancery’s August 13, 2015 opinion

granting the petitioner-below/appellee’s petitions for dissolution and the

court’s August 13, 2015 order appointing a custodian. The Shawes have ﬁled
a motion to stay pending appeal.

(2) On August 24, 2015, the Shawes ﬁled a “motion for entry of
judgment [under Court of Chancery Rule 54(b)] or certiﬁcation of an
interlocutory appeal and motion for a stay pending appeal.” By order dated
September 15, 2015, the Court of Chancery denied the application for
certiﬁcation after considering each of the eight criteria in Rule 42(b)(iii)(A)-
(H). Having considered the September 15 order, the Court agrees with the
Court of Chancery’s analysis and denial of certiﬁcation. The Court concludes
that interlocutory review of the August 13, 2015 opinion and the order
appointing a custodian will not terminate the litigation or otherwise serve the
considerations of justice.

(3) Applications for interlocutory review are addressed to the sound
discretion of the Court. In the exercise of discretion, the Court has concluded
that the application for interlocutory review should be refused.

NOW, THEREFORE, IT IS HEREBY ORDERED that the
interlocutory appeal is REFUSED. The motion to stay pending appeal is

MOOT.

BY THE COURT:

Aﬂgw

Justice
2